DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 07/08/2021 in response to the Non-Final Office Action mailed 02/08/2021 has been entered.  
	Claims 1-18 have been cancelled, and no new claims 19-40 have been added.  Claims 19-40 are currently pending in U.S. Patent Application No. 16/660,544.


Response to Arguments/Remarks
	Applicant's arguments/remarks asserting new claims are distinct from cited references and supported by the application as filed, have been considered and determined persuasive in view of accompanying claim amendments.  Examiner finds support for the claimed subject matter in at least [0082], [0065-0067], [0044], [0070], [0094], etc., and further identifies [0093] texture model/descriptor disclosure pertinent/applicable to those for the case of a pattern model.  Additionally, Claim Objection(s) and rejection(s) under 35 USC § 112(b) as previously identified have been determined moot/non-applicable in view of cancelled claims, and withdrawn accordingly.  Concerning Double Patenting, all pending claims are distinct/distinguished from the claims of for example US 10,510,152 and US 9,508,151.  Corresponding rejections to the claims are being withdrawn accordingly.



Allowable Subject Matter and Reasons for Allowance
Claims 19-40 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under combination(s) of references cited.  Reconsideration and updated search has provided additionally cited references which present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention as a whole.  More specifically, references of record fail to teach/suggest at least those limitations to include;
“computing a distance between any two feature descriptors selected from the first feature descriptors and the second feature descriptors;
determining that a set of descriptors are similar to one another by comparing the distance computed between each of the two feature descriptors to one or more thresholds;
determining that the set of descriptors comprises a minimum number of matching feature descriptors; and
designating regions of the first image comprising feature points associated with the set of descriptors as repeating patterns.” (Claim(s) 19-25 and 30-36)

“extracting, with one or more processors, features from the given image to form a given feature set, the given feature set comprising scale invariant features;
detecting, with one or more processors, a pattern in the given image based on at least part of the given feature set;
determining, with one or more processors, based on the detected pattern, the given feature set, and the respective test feature sets, which of the plurality of test images depict
objects that appear similar to the object depicted in the given image to form a subset of the plurality of test images; and
storing, with one or more processors, identifiers of the subset of the plurality of test images in memory.” (Claim(s) 26-29 and 37-40)

Additionally cited references (see attached PTO-892) otherwise not discussed specifically herein have been made of record in view of the manner in which they evidence the general state of the art as it relates to detecting a given/query image from a plurality of test/reference images and/or pattern determinations based at least in part on features/keypoints.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669